Citation Nr: 0510368	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative joint disease (DJD) of the right knee, status 
post arthroscopy, with muscle atrophy.

2.  Entitlement to a separate evaluation for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from February 1975 to April 
1987.

This appeal previously arose from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The RO denied entitlement to an evaluation in excess of 30 
percent for the service-connected disability of the right 
knee at issue.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In December 2002 the Board remanded the claim to the RO in 
response to the veteran's request to provide oral testimony 
before a travel Veterans Law Judge sitting at the RO.

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.

In January 2004 the Board remanded the claim to the RO for 
further development and adjudicative action.

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.

The Board has construed the issues for appellate review with 
application of pertinent governing criteria discussed in 
further detail below.


FINDINGS OF FACT

1.  Status post arthroscopy of the right knee with muscle 
atrophy is productive of various symptomatology compatible 
with severe disability.

2.  Status post arthroscopy of the right knee with muscle 
atrophy is not productive of ankylosis.  

3.  Arthritis of the right knee associated with status post 
arthroscopy of the right knee with muscle atrophy is 
manifested by painful motion of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post arthroscopy of the right knee with muscle 
atrophy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).  

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee based on painful motion are met.  
38 U.S.C.A. §§ 1155, 5013, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.59, 4.71a, Diagnostic Codes 5003 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that arthritis of the right 
knee was initially noted on a periodic physical examination 
conducted in January 1978.  This condition progressed 
throughout service, and the veteran developed atrophy of the 
right thigh muscles.

A June 1987 VA general medical examination concluded in a 
diagnosis of degenerative joint disease of the right knee 
with restricted range of motion and right thigh atrophy.

In December 1987 the RO granted entitlement to service 
connection for severe DJD of the right knee, status post 
arthroscopy with muscle atrophy.

In August 1999 the veteran submitted a letter dated in July 
1999 from a private physician, EDS (initials), MD.  Dr. EDS 
advised, in pertinent part, that the veteran was suffering 
from severe end stage osteoarthritis of the right knee.

VA afforded the veteran an orthopedic examination in January 
1999.  Examination of the right knee disclosed full extension 
and flexion to 110 degrees.  There was marked crepitus, but 
no varus/valgus instability.  The clinical assessment was 
severe arthritis of the right knee in a gentleman who would 
ultimately require a total knee arthroplasty.  X-rays 
confirmed arthritis.

The veteran had a VA special orthopedic examination in May 
2002.  The claims file was not available for review in 
conjunction with the examination.  It was noted that he had 
been working full time with the United States Postal Service, 
and drove a forklift for United Parcel Service.  He 
complained that pain was the most limiting factor of his 
right knee disability.  Medications, rest and heat provided 
about a 30% relief.  He could walk one block, stand for 30 
minutes, go up one flight of stairs, and drive a car for 45 
minutes without severe pain.  He experienced stiffness and 
weakness everyday, especially in cold and damp weather, and 
early in the morning and late in the evening.

The veteran related that he also experienced giving way of 
the right knee about five to six times a month.  He described 
multiple falls with no serious injuries.  He noticed swelling 
about three to four times a month.  He experienced flare-ups 
about 10-12 times a month.  These were brought on by cold and 
damp weather or overuse.  The pain became a scale of 10/10, 
and it continued to be an aching pain.  He used a knee brace 
for work everyday.  He had had surgery in 1986.  He described 
no further injury, dislocation or recurrent subluxation.

At home the veteran found himself limited in doing any home 
maintenance activity such as moving furniture, lifting stuff 
or standing for long periods of time.  At work he had to 
operate a forklift and found difficulty in doing so.  He was 
involved in manual pushing and lifting of heavy objects which 
he found very difficult to do.  

On examination there was no swelling, erythema or warmth.  
There was tenderness along the joint line, as well as 
medially over the lateral femoral condyle.  There was 
crepitus and pain throughout all movements.  There were 
palpable loose foreign bodies in the popliteal fossa 
laterally.  There was a mild valgus deformity of the right 
knee at about 10 degrees angulation.  Range of motion of the 
right knee was intact with full flexion and extension.  
Strength of the right knee was 4/5 with normal tone, 
sensations, reflexes.  Babinski's was down going bilaterally.  
The pertinent examination diagnoses were severe 
tricompartmental osteoarthritis, and synovial 
osteochondromatosis with multiple calcified intraarticular 
bodies.

In May 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.  He testified as to the 
nature and extent of severity of his right knee disability.

On file is a letter dated in January 2003 from Dr. ESB who 
advised that the veteran currently operated a forklift and 
worked part time for the postal service.  According to Dr. 
ESB, the veteran was on partial disability because of his 
back.

In May 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony has been associated with the 
claims file.  He testified as to the disabling manifestations 
of his right knee disability at issue.

VA conducted a special orthopedic examination of the veteran 
in October 2004.  The examiner recorded that the claims file 
had been reviewed in conjunction with the examination.  The 
examiner noted that orthopedic notes on file showed the 
veteran's only option was for a total knee arthroplasty.  At 
the time of examination the veteran was refusing surgery.  
There had been no suggestion of arthroscopy.  
The veteran related that when he awakened, he was in pain as 
soon as he stepped out of bed and put weight on his right 
knee.  He described the pain as a very sharp pinch that he 
quantified at a 7/10.  He also complained of being very stiff 
two to three times per week.  It took about 30 minutes to 
work out the pain by stretching.  He took 800 milligrams of 
Motrin three times a day and denied any side effects.  He 
utilized other therapies such as hot showers,  exercises, or 
physical therapy.  He had used a brace for at least the last 
five years to prevent the knee from giving out.  This 
occurred five times per day, if he did not use the brace, 
particularly when going down stairs.  He denied any falls.

The veteran complained of weakness of the leg and the right 
leg being smaller than the left leg.  He reported that he was 
unable to do any repetitive motions.  He complained of a lack 
of endurance, stability and coordination, but he cited pain 
as the major factor.  He had not been able to do any sports 
activities since 1986, at which time he quit playing 
basketball.  He could no longer jump.  He had not been able 
to do any maintenance work around his home for years.  He 
denied any flare-ups that caused him to be immobile or couch 
bound.

The veteran stated that when he worked for the Post Office he 
frequently had to call in that he would be out for the day.  
He took an early retirement because of his knee.  He was 
working a forklift and retired in May 2003.  At that time he 
had to use up all of his sick leave due to knee pain.  He 
must now hire people to do any maintenance work around his 
home.

The veteran complained of increased pain during weather 
changes, such as rain, cold, or dampness.  He stated that the 
pain on those days went up to a 10/10, and that Motrin was 
ineffective.  On those days he was unable to stand to urinate 
and must sit down to do so.  He was otherwise able to stand 
for about 10 minutes.  He was able to sit for hours and 
driving was not a problem.  He was able to walk only one 
block.  He also had problems going up and down stairs, 
particularly downstairs provided there was a hand rail.


On examination the right knee was cool to touch.  There was 
no erythema or increased temperature.  There was no pain on 
palpation of the knee joint.  There was pain when the leg was 
elevated at the tibial tuberosity and when the knee was bent 
there was lateral pain.  Gait was antalgic in appearance.  
There was some valgus deformity apparent.  There was a slight 
limp of the right leg.  He had trouble rising from the chair.  
He was unable to tandem walk.  He was able to balance on his 
heels and on his toes.  

Extension was to -10 degrees and flexion was to 55 degrees.  
Attempts to push past that created exquisite pain.  Balloon, 
Lachman, anterior and posterior drawer, and McMurray tests 
were negative for any popping sounds.  Such tests created 
pain due to repetitive straightening and bending of the knee.  
Atrophy of the right quadriceps muscle was apparent.  
Weakness of the right leg was apparent when compared to the 
left leg.  Strength was decreased to 3/5.  No nerve 
impairment was noted.  Popliteal deep tendon reflexes were 
+2.  

X-rays revealed severe DJD of the lateral compartment of the 
right knee.  There were marked degenerative changes at the 
anterior compartment of the right knee.  Numerous large 
bodies were seen within a right popliteal cysts.  The 
examination diagnosis was severe DJD of the right knee with a 
right popliteal cyst.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2004), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2004), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2004).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2004).  


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  


Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98  it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling.  For a slight case a 10 percent rating is 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  



Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the November 1999 rating decision, March 
2002 Statement of the Case (SOC), an August 2002 Hearing 
Officer's Decision, and the November 2004 Supplemental 
Statement of the Case (SSOC) cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claim.  The November 2004 SSOC set forth the text 
of the VCAA regulations.  

In addition, in March and September 2004 the RO sent the 
veteran a letter that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  

The Board would note that the March and September 2004 
letters were not legally sufficient under the statutory 
requirements then in effect to the extent that they 
requested a 60-day reply and did not adequately explain that 
the veteran had a full year in which to submit the requested 
information or evidence.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs 
(PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letters were 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notices does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  However, the CAVC in Pelegrini has left open 
the possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notices were not provided before 
the first AOJ adjudication of the claim, notices were 
provided before the most recent transfer and recertification 
of the case to the Board, and the content of the notices 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notices were provided, the 
case was readjudicated and a SSOC was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal at the present 
time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's March and September 2004 letters 
discussed the evidence requirements that apply to the claim 
at issue and advised him of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that he submit 
any evidence that he had in his possession.  
Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Duty to Assist

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has been afforded VA examinations to 
provide information regarding the current status of the 
service-connected disabilities at issue.  Some private 
medical evidence has been received.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Increased Evaluation

The service-connected right knee disability consists of 
severe DJD, status post arthroplasty with muscle atrophy.  
The disability is rated under Diagnostic Code 5257, 
pertaining to recurrent subluxation or lateral instability, 
and Diagnostic Code 5003, pertaining to degenerative 
arthritis.  

The 30 percent rating in effect for the right knee is the 
highest rating assignable under Diagnostic Code 5257.  
Therefore, in order for the veteran to receive an increased 
rating, another applicable code must be found for the purpose 
of a rating by analogy.  38 C.F.R. § 4.20 (2004).  The only 
other code having potential applicability is Diagnostic Code 
5256 pertaining to ankylosis (complete bony fixation), which 
provides a 40 percent rating for ankylosis in a position of 
flexion between 10 degrees and 20 degrees.  The veteran 
clearly does not have ankylosis of the knee.  

Alternatively, a determination must be made as to whether a 
separate rating based on limitation of motion due to 
arthritis is warranted.  In considering whether a separate 
rating based on limitation of motion is warranted, it is 
relevant that under the rating schedule, unless otherwise 
provided, all disabilities, including those resulting from a 
single disease entity, are to be rated separately unless they 
constitute the same disability or the same manifestations.  
See 38 C.F.R. §§ 4.14, 4.25 (2004).  It must therefore be 
determined whether any of the symptomatology is duplicative 
of or overlaps with other symptomatology; the veteran is 
entitled to separate ratings where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003 
(or Diagnostic Code 5010, which incorporates the Diagnostic 
Code 5003 criteria), provided that:  

[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  

If the veteran does not at least meet the 
criteria for a zero-percent rating under 
either of those codes, there is no 
additional disability for which a rating 
may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  

In the present case, instability was specifically reported in 
the most recent VA special orthopedic examination conducted 
in October 2004.  In addition, the veteran has atrophy of the 
right thigh and has been periodically noted to have swelling, 
giving way in addition to instability.  Such findings, 
although not uniformly or consistently reported at each 
clinical evaluation, are consistent with the 30 percent 
rating in effect under Diagnostic Code 5257.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  

Where the code does not depend on limitation of motion, such 
as with Diagnostic Code 5257, these provisions do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Hence, no 
increase in the rating for functional impairment other than 
limitation of motion under Diagnostic Code 5257 can be 
assigned.  

Accordingly, there exists no basis upon which to predicate 
assignment of an evaluation in excess of 30 percent for DID 
of the right knee, status post arthroscopy, with muscle 
atrophy.

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


Separate Evaluation

A separate rating based on limitation of motion is 
potentially assignable for arthritis.  The record shows 
although earlier dated documentation showed full range of 
motion, the veteran does in fact have some degree of 
limitation of motion of the knee, which was most recently 
measured as being from -10 degrees of extension to 55 degrees 
of flexion.  The normal range of motion of the knee is from 
0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.

However, the limitation of motion is not of such degree as to 
meet the criteria for a 0 percent rating under Code 5260 or 
5261; consequently, a separate rating based on limitation of 
motion cannot be assigned.  

A subsequent General Counsel opinion, VAOPGCPREC 9-98, held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
In the present case, arthritis of the right knee is 
documented in the record by X-ray evidence, and there is 
ample evidence of painful motion.  

Diagnostic Code 5003 permits the assignment of a 10 percent 
rating for each major joint affected by noncompensable 
limitation of motion.  Accordingly, there is a proper basis 
for the assignment of a separate 10 percent rating for 
arthritis based on painful motion.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  


In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the separate 10 percent rating assigned 
herein for arthritis based on painful limitation of motion 
under 38 C.F.R. § 4.59 is the maximum rating assignable on 
the basis of functional impairment due to pain.  

Accordingly, the Board finds that a separate 10 percent 
rating for arthritis of the right knee is warranted under 
Diagnostic Code 5003 by virtue of 38 C.F.R. § 4.59 but that a 
preponderance of the evidence is against any further 
increase.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
status post arthroscopy of the right knee with muscle atrophy 
is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the right knee is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


